Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered April 24, 1996, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the first degree, and sentencing him, as a second felony offender, to a term of 8 years to life, unanimously modified, on the law, to replace the conviction for attempted criminal possession of a controlled substance in the first degree with a conviction for criminal possession of a controlled substance in the second degree, and otherwise affirmed.
Defendant’s suppression motion was properly denied. By placing a package under a parked car and walking away, defendant “demonstrated neither a subjective nor an objective expectation of privacy” (People v Sosa, 246 AD2d 387, 388, lv denied 91 NY2d 945). In any event, defendant voluntarily abandoned the bag (supra).
As the People correctly concede, the conviction should be replaced as indicated in order to conform to the intent of the parties. We find no defect in the imposition of sentence (see, People v Barzge, 244 AD2d 213, lv denied 91 NY2d 889), and we perceive no abuse in sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.